       Case 18-33919            Doc 38        Filed 02/15/19 Entered 02/15/19 14:33:43                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Francis M Smolen                                           )               Chapter 13
                                                                  )               Case No. 18 B 33919
         Debtor(s)                                                )               Judge A. Benjamin Goldgar

                                                       Notice of Motion

     Francis M Smolen                                                           Debtor A ttorney: Cutler & A s s ociates Ltd
     1104 Westover Lane                                                         via Clerk's ECF noticing procedures
     Schaumburg, IL 60193-3436


                                                                                >   Dirksen Federal Building
On February 26, 2019 at 11:00 am, I will appear at the location listed to the   >   219 South Dearborn
right, and present this motion.                                                 >   Courtroom 642
                                                                                >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                                /s/ MARILYN O. MARSHALL
methods indicated on or before Saturday, February 16, 2019.
                                                                                MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 12/06/2018.

2.   The debtor(s) have failed to provide copies of all payment advices or other evidence of payment received within 60 days
     before the date of filing the petition.

3.   The debtor(s) have failed to resolve the pending objection(s) to the plan.

4.   The debtor(s) have failed to commit all disposable income to the plan.

5.   The debtor(s) have failed to provide a Comparative Market Analysis to substantiate the value of the property listed on
     schedule A.

6. Debtor has failed to amend Schedule I to list correct length of employment.

7.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                                /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                              MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
